Name: Commission Regulation (EC) No 2455/97 of 10 December 1997 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 L 340/26 I EN I Official Journal of the European Communities 11 . 12. 97 COMMISSION REGULATION (EC) No 2455/97 of 10 December 1997 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 1581 /96 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EC) No 11 10/97 (4), provides for the lodging of crop declarations by 30 November of each marketing year at the latest; Whereas, in the aftermath of the earthquake of October 1997 in the Italian Regions of Marche and Umbria, olive growers in those Regions should be allowed, by way of an exception, to lodge their crop declarations for the 1997/98 marketing year up to 31 January 1998 ; whereas the dead ­ line for the submission of crop declarations by producer organizations should also be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows: 1 . the second and third subparagraphs of Article 1 ( 1 ) are replaced by the following: 'However, in the case of olive growers whose areas fall totally or partially within the Italian Regions of Marche and Umbria, the crop declarations referred to in the first subparagraph and relating to the 1997/98 marketing year shall be lodged by 31 January 1998 at the latest.'; 2 . the second and third paragraphs of Article 4 are replaced by the following: 'However, in the case of the crop declarations of members whose areas fall totally or partially within the Italian Regions of Marche and Umbria, that deadline shall be extended to 28 February 1998 for the 1997/98 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ 172, 30 . 9 . 1966, p. 3025/66. I1) OJ L 206, 16. 8 . 1996, p . 11 . O OJ L 288 , 1 . 11 . 1984, p . 52. 4 OJ L 162, 19 . 6 . 1997, p . 14.